MEMORANDUM **
Malcolm Reid McDonald appeals from the 33-month sentence imposed following his guilty-plea conviction for misuse of a social security number, in violation of 42 U.S.C. § 408(a)(7)(B), and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(l). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McDonald contends that his sentence is unreasonable because the district court failed to consider the sentencing factors listed in 18 U.S.C. § 3553(a) and because the sentence is greater than necessary. We conclude that the district court did not commit procedural error, and that the sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.